Case: 16-60660      Document: 00514201608         Page: 1    Date Filed: 10/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-60660                                    FILED
                                  Summary Calendar                           October 19, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
FAUSTINO ROJAS, also known as Faustino Rojas-Villa,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A038 516 056


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Faustino Rojas, a native and citizen of Mexico, has filed a petition for
review of the order by the Board of Immigration Appeals (BIA) upholding the
immigration judge’s determination that he was removable pursuant to 8 U.S.C.
§ 1227(a)(2)(A)(iii) and § 1227(a)(2)(B).        Rojas was originally charged in a
notice to appear (NTA) in 2005 with removability under 8 U.S.C.
§ 1182(a)(2)(C) as an arriving alien. In 2014, the Department of Homeland


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60660    Document: 00514201608    Page: 2   Date Filed: 10/19/2017


                                No. 16-60660

Security (DHS) withdrew the charge under § 1182(a)(2)(C) and added the
charges under § 1227(a)(2)(A)(iii) and § 1227(a)(2)(B) in a Form I-261.
      In his first argument, Rojas contends that DHS used the Form I-261 to
improperly change his status from an arriving alien to an admitted alien. We
have jurisdiction to review this argument pursuant to 8 U.S.C. § 1252(a)(2)(D).
We review the BIA’s legal determinations de novo. Iruegas-Valdez v. Yates,
846 F.3d 806, 810 (5th Cir. 2017). Rojas’s argument is unavailing because the
NTA alleged, and he conceded, that he was admitted to the United States as a
legal permanent resident in 1983.
      Rojas also contends that DHS was required under 8 U.S.C.
§ 1101(a)(13)(C)(vi) to charge him as an arriving alien following his
unauthorized entry into the United States in July 2015. Rojas did not raise
this argument before the BIA, and we lack jurisdiction to review it.        See
§ 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
      The petition for review is DENIED.




                                       2